Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 2, 2020

                                      No. 04-19-00863-CV

                          IN THE INTEREST OF A.C., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01551
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        The court reporter’s notification of late record is this date NOTED. The reporter’s record
is due on January 6th, 2020.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court